Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CA2018/050906, filed on 07/26/2018.
Claims 1-7 and 8-9 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 01/25/2022), Applicants filed a response and an amendment on 03/17/2022, amending claims 1 and 4, and adding new claims 8-9 is acknowledged. 
The Examiner is also acknowledging the filing of an Affidavit/Declaration under 37 CFR 1.132 in support of surprisingly unexpected results on 03/17/2022.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered. 
Applicants' arguments filed on 03/17/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-7 and 8-9 are present for examination.



Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-3, 4, 5-6 and 7 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Desbarats et al. (Apparatus and method for reduction of phenol in enzymatic solutions and/or feed-stock. WO 2015/066797 A1, publication 05/14/2015, see IDS), is withdrawn in view of Applicant’s amendment to the claims, filing of an Affidavit/Declaration under 37 CFR 1.132 in support of methods steps, which are not taught by the prior art and surprising unexpected results, and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-7 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Desbarats et al. (Apparatus and method for reduction of phenol in enzymatic solutions and/or feed-stock. WO 2015/066797 A1, publication 05/14/2015, see IDS) as applied to claims 1-3, 4, 5-6 and 7 above, and further in view of Kriesler et al. (Methods for producing lipids from ethanol production co-products by introducing lipid producing microorganisms. US 2010/0028484 A1, publication 02/04/2010), is withdrawn in view of Applicant’s amendment to the claims, filing of an Affidavit/Declaration under 37 CFR 1.132 in support of methods steps, which are not taught by the prior art and surprising unexpected results, and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey S. Melcher, applicants’ representative on 04/12/2022. 

Amend the claim(s) as shown below:
	
   	(Currently Amended) A method of producing a pure mixture of native feedstock-based polyphenols from a feedstock for making alcohols or sugars, comprising the steps of:
prior to enzymatic processing of the feedstock removing contaminating polyphenols from an enzyme solution for converting feedstock to an alcohol or sugar to produce a polyphenol removed enzyme solution;
combining the polyphenol removed enzyme solution with the feedstock; 
enzymatic processing of the feedstock without contaminating phenols being present by converting the feedstock to at least one of alcohol or sugar, wherein contaminating polyphenols are phenols or polyphenols not sourced from the feedstock; and 
producing the pure mixture of native feedstock-based polyphenols from the feedstock free of the contaminating polyphenols from the enzyme solution by separating native feedstock-based polyphenols from at least one of the alcohol, the sugar, or a by-product of the conversion of the feedstock to the sugar or the alcohol, wherein a native composition of the feedstock-based polyphenols is preserved in the pure mixture of native feedstock-based polyphenols, and the pure mixture of native feedstock-based polyphenols free of a contaminating polyphenols is suitable for human consumption to provide a reduction of at least one of a vasoreactivity, a cholesterol level, a dementia, and a cardiovascular disease. 

4. 	(Currently Amended) A method of producing a pure mixture of native feedstock-based polyphenols from a feedstock comprising a renewable biological material, comprising the steps of:
prior to enzymatic processing of the feedstock, removing contaminating polyphenols from an enzyme solution for converting the feedstock to a product to produce a polyphenol removed enzyme solution;
combining the polyphenol removed enzyme solution with the feedstock; 
enzymatic processing of the feedstock without contaminating phenols being present by converting the feedstock to the product, wherein contaminating polyphenols are phenols or polyphenols not sourced from the feedstock; and 
producing the pure mixture of native feedstock-based polyphenols free of the contaminating polyphenols from the enzyme solution by separating native feedstock-based polyphenols from the product or a by-product of the conversion of the feedstock to the product, wherein a native composition of the feedstock-based polyphenols is preserved in the pure mixture of native feedstock-based polyphenols, and the pure mixture of native feedstock-based polyphenols free of a contaminating polyphenols is suitable for human consumption to provide a reduction of at least one of a vasoreactivity, a cholesterol level, a dementia, and a cardiovascular disease.

8.	(Currently Amended) The method of claim 1, wherein the cardiovascular disease includes at least one of 
9.	(Currently Amended) The method of claim 4, wherein the cardiovascular disease includes at least one of .


Allowable Subject Matter
	Claims 1-7 and 8-9 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method of producing a pure mixture of native feedstock-based polyphenols from a feedstock for making alcohols or sugars, comprising the steps of: prior to enzymatic processing of the feedstock removing contaminating polyphenols from an enzyme solution for converting feedstock to an alcohol or sugar to produce a polyphenol removed enzyme solution; combining the polyphenol removed enzyme solution with the feedstock; enzymatic processing of the feedstock without contaminating phenols being present by converting the feedstock to at least one of alcohol or sugar, wherein contaminating polyphenols are phenols or polyphenols not sourced from the feedstock; and producing the pure mixture of native feedstock-based polyphenols from the feedstock free of the contaminating polyphenols from the enzyme solution by separating native feedstock-based polyphenols from at least one of the alcohol, the sugar, or a by-product of the conversion of the feedstock to the sugar or the alcohol, wherein a native composition of the feedstock-based polyphenols is preserved in the pure mixture of native feedstock-based polyphenols, and the pure mixture of native feedstock-based polyphenols free of a contaminating polyphenols is suitable for human consumption to provide a reduction of at least one of a vasoreactivity, a cholesterol level, a dementia, and a cardiovascular disease. The prior art does not teach a method of producing a pure mixture of native feedstock-based polyphenols from a feedstock for making alcohols or sugars, comprising the steps of: prior to enzymatic processing of the feedstock removing contaminating polyphenols from an enzyme solution for converting feedstock to an alcohol or sugar to produce a polyphenol removed enzyme solution; combining the polyphenol removed enzyme solution with the feedstock; enzymatic processing of the feedstock without contaminating phenols being present by converting the feedstock to at least one of alcohol or sugar, wherein contaminating polyphenols are phenols or polyphenols not sourced from the feedstock; and producing the pure mixture of native feedstock-based polyphenols from the feedstock free of the contaminating polyphenols from the enzyme solution by separating native feedstock-based polyphenols from at least one of the alcohol, the sugar, or a by-product of the conversion of the feedstock to the sugar or the alcohol, wherein a native composition of the feedstock-based polyphenols is preserved in the pure mixture of native feedstock-based polyphenols, and the pure mixture of native feedstock-based polyphenols free of a contaminating polyphenols is suitable for human consumption to provide a reduction of at least one of a vasoreactivity, a cholesterol level, a dementia, and a cardiovascular disease, in view of filing of an Affidavit/Declaration under 37 CFR 1.132 in support of methods steps, which are not taught by the prior art and surprisingly unexpected results, and persuasive arguments A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656